DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the Group I invention, claim(s) 1-17 filed on January 24, 2022, is acknowledged.  The traversal is on the ground(s) that “PTO has not carried forward its burden of proof to establish that searching and examining the noted sets of claims would be an undue burden.” This is not found persuasive.
	A restriction requirement between one set of product claims and a set of process claims was issued in the Office action   mailed on December 15, 2021.  “As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and a process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or  (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
In addition, for ‘independent and distinct inventions,’ which the PTO construes to mean that the sets of claims must be drawn to separately patentable inventions.” See Applied Materials Inc. v. Advanced Semiconductor Materials 40 USPQ2d 1481, 1492 (Fed. Cir 1996)(Archer, C.J., concurring in-part and dissenting in-part).  An apparatus and the process of making the product In re Taylor, 149 USPQ 615, 617 (CCPA 1966). “When two sets of claims filed in the same application are patentably distinct or represent independent inventions, the examiner is to issue a restriction requirement.” See In re Berg, 46 USPQ2d 1226, 1233 n.10 (Fed. Cir. 1998). 
	In this application, the examiner restricted the apparatus claims from the process and product claims on the grounds that “in the instant application, there is no unity of invention can be found because the apparatus claims of Group II do not necessary yield the device and the process of Group I. In this case, Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of nitride forming chamber, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ryu et al. (US 2011/0133175),” and that, as a result, a restriction was necessary. 
	In addition to one-way distinctiveness, the examiner must show “why it would be a burden to examine both sets of claims.” Applied Materials Inc. at 1492. “A serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search.” MPEP 803.  An explanation was provided in the restriction requirement.  Specifically, in addition to being distinct, the examiner indicated that restriction is proper because the apparatus claims and the process/product claims “have acquired a separate status in the art.” 
	The criteria of distinctness and burdensomeness have been met, as demonstrated hereinabove.  Accordingly, the restriction requirement in this application is still deemed proper and is therefore made FINAL
Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention, the requirement having been traversed in the response filed on January 24, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 13 and 16 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kneissl et al. (US 2004/0184497).
Re Claim 11, Kneissl et al. disclose a method of forming a nitride-based electronic device, the method comprising: forming a plurality of nitride layers (110 130 140, i.e., GaN, AlGaN or InGaN, see Paragraph [0018]) in a metal organic chemical vapor deposition (i.e., MOCVD, Paragraph [0018]) system; and forming, on top of the plurality of nitride layers (160 170 , at least a portion of an oxide layer (180, i.e., cladding oxide layer, see Paragraph [0019]) in the metal organic chemical vapor deposition (MOCVD)  system (see Fig. 1 and related text in Paragraphs [0018]-[0019]).  
Re Claim 13, as applied to claim 11 above, Kneissl et al. disclose all the claimed limitation including wherein the plurality of nitride layers are not removed from the metal organic chemical vapor deposition until after the portion of the oxide layer is formed (i.e., all the layers as depicted Fig. 1, formed in MOCVD chamber and removing of the nitride layers form the MOCVD chamber prior forming of the oxide layer) (see Fig. 1 and Paragraph [0018]).  
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kneissl et al. (US 2004/0184497).
Re Claim 17, as applied to claim 11 above, Kneissl et al. disclose all the claimed limitations including wherein the formation of the plurality of nitride layers that comprises and p-type oxide layers using MOCVD chamber and process. Kneissl et al. also disclose MOCVD process includes providing of precursor gases into MOCVD chamber to deposit nitride layers as well as oxide layer (see Fig. 1 and Paragraph [0018]). 
Although Kneissl et al. specially did not mention that providing of n-type gases into MOCVD chamber to form n-type semiconductor nitride layer and providing p-type gases to form p-type oxide layer, such process neither novel nor nonobvious because such process is well-known in art to provide dopant while depositing the intended nitride and oxide layers. 
		With regard providing n-type vapors to the metal organic chemical vapor deposition system and p-type vapors to the metal organic chemical vapor deposition system, Examiner takes an Official notice because it is well-known in the art in the art to provide dopant into the In re Malcolm, 129 F.2d 529, 54 USPQ 235 (CCPA 1942).See In re Ahlert, 424 F.2d 1088, 1091, 165  USPQ 418, 420 (CCPA 1970).

 Allowable Subject Matter
Claims 12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-10 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “first and second metal contacts are electrically coupled to the nitride active region layer,” as recited in claim 1.
Claims 2-10 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Ryu et al. (US 2011/0133175) and CHAE et al. (US 2008/0286894) also disclose similar inventive subject matter.




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
February 19, 2022